DETAILED ACTION
This office action is responsive to application 16/908,980 filed on June 23, 2020.  Claims 1-19 are pending in the application and have been examined by the Examiner.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on June 23, 2020 and February 26, 2021 were received and has been considered by the Examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sampling unit” in claims 1-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claims are interpreted under 35 USC 112(f) as follows:
The “sampling unit” in claims 1-8 corresponds to a comparator (see paragraph 0054 of US 2021/0120201).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 15 recites “the inverted first count bit” at line 1 of page 44.  However, no inverted first count bit is previously recited in claim 15 or in the parent claim 14.  

	Claims 16-19 are indefinite as depending from an allowed claim 15 and not remedying the deficiencies in claim 15.

	Additionally, claim 16 recites “the inverted second count value”.  However, no inverted second count value is previously recited in claim 16 or in the parent claims 14 or 15.  As such, it is unclear what this recitation is referring to.  Therefore, claim 16 is deemed indefinite by the Examiner.

	Claims 17-19 are indefinite as depending from claim 16 and not remedying the deficiencies of claim 16.

	Additionally, claim 18 recites “the inverted output signal of the D-flip-flop”.  However, no inverted output signal of the D-flip-flop is previously recited in claim 18 or in the parent claims 14-17.  Therefore, it is unclear what this recitation is referring to.  As such, claim 18 is deemed indefinite by the Examiner.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   

	Consider claim 1, the closest prior art, Lim et al. (US 7,990,304) teaches:
	An image sensor (figure 1), comprising: 
	a pixel sensor (pixel array, 20) configured to sense an incident light and to output an analog sampling signal (Va, see column 8, lines 60-65); 
	a sampling unit (comparator, 31) configured to compare the sampling signal (Va) and a ramp signal (Vr, column 8, line 65, through column 9, line 29) and to output a comparison signal that is time-axis length information (see “comparator output” in figure 7F); and 
	a counter (counter, 32 of figure 1, 80 of figure 7A) configured to count a length of the comparison signal in response to a clock signal (CLK, column 9, lines 9-29), a first complement control signal (INV1), and a second complement control signal (INV2, column 12, lines 41-43), wherein: 
	the counter includes: 
	a first AND gate (85, see figure 7A) configured to perform an AND operation on the comparison signal (“comparator output”) and the clock signal (CLK, column 12, lines 43-46); and 
	a first counting unit (81, see figure 7A) triggered at a falling edge of an output of the first AND gate (85) to output a first count value (The counting unit (81) is edge-triggered (column 12, lines 43-46) and operations are performed via a high to low transition, as detailed in column 13, lines 16-23.).
	Lim et al. additionally teaches that the two complement control signals (INV1, INV2) enable inversion of the count value (column 13, lines 16-23).


	Claims 2-8 are allowed as depending from an allowed claim 1.

	Consider claim 9, the closest prior art, Lim et al. (US 7,990,304) teaches:
A counter circuit (figure 7A) that counts a high period or a low period of an input signal using a clock signal (CLK, column 9, lines 9-29), the counter circuit (figure 7A) comprising: 
a first AND gate (85) configured to perform an AND operation on the input signal (“comparator output”) and the clock signal (CLK, column 12, lines 43-46); and 
a ripple counter triggered by an output of the first AND gate (85) to count a length of the input signal (column 9, lines 9-29), the ripple counter including a plurality of counting units (e.g. 81, 82, 83, 84) for counting up or counting down the length of the input signal (column 12, lines 34-49, figure 7F).

However, Lim et al. does not explicitly teach that each of the plurality of counting units includes a D-latch configured to store an inverted counting bit in response to a first complement control signal; and a D-flip-flop that is set or reset by the inverted counting bit stored in the D-latch in response to a second complement control signal, in combination with the other elements recited in claim 9.

Claims 10-13 are allowed as depending from an allowed claim 9.

Consider claim 14, Lim et al. (US 7,990,304) teaches:
A counter circuit (figure 7A) that counts a high period or a low period of an input signal using a clock signal (CLK, column 9, lines 9-29), the counter circuit (figure 7A) comprising: 
a first AND gate (CLK, column 12, lines 43-46) configured to perform an AND operation on the input signal (“comparator output”) and the clock signal (CLK, column 12, lines 43-46); and 
a ripple counter (see figure 7A) including a first counting unit (81) and a second counting unit (82) that are triggered by an output of the first AND gate (85) to count a length of the input signal (see column 12, lines 34-49), the first counting unit (81) toggling a first count bit (D[0], figure 7A), and the second counting unit (82) toggling a second count bit (D[1], figure 7A) that is an upper bit of the first count bit (see figure 7A).

 However, the prior art of record does not teach nor reasonably suggest that when a division control signal is activated, the first counting unit latches and outputs an inverted second count bit that is an inverted version of the second count bit toggled by the second counting unit, in combination with the other elements recited in claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Kim et al. (US 2015/0129748) teaches a counter (figure 24) that performs a first count, an inversion, and a second count according to two complement control signals (INV1, INV2, see figures 27, 28A and 28B).
Hisamatsu (US 2013/0343506) teaches a counter (figure 2) that performs a first count, inversion, and a second count as shown in figure 3.
Wold (US 3,872,466) teaches dividing a number in a counter by two (column 8, line 65 through column 9, line 29).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696